Voto concurrente emitido por el
Juez Asociado Señor Rebollo López.
Somos del criterio que dados los hechos específicos del presente caso, es completa y totalmente innecesario el entrar en la consideración de si el editor deportivo de un periódico es o no —a los fines de una demanda por libelo— una “figura pública” y si la doctrina de “malicia real” aplica o no en acciones por alegada difamación cuando el que “la origina” es persona ajena a la prensa.
Ello es así por cuanto los hechos a que se hace referencia en el artículo publicado bajo la firma del demandado Pania-*272gua son ciertos, (1) situación aceptada por el demandante Oliveras en la etapa de descubrimiento de prueba.
Esos hechos aceptados como ciertos por el referido demandante son los que sirven de base a la manifestación que, en forma de pregunta, hace el demandado Paniagua y que es señalada por ehdemandante como difamatoria. (2)
Manifestaciones, comentarios o críticas, como las aquí objetadas, no son libelosas bajo la doctrina del “comentario justo” (fair comment) o de la inferencia lógica y razonable que de un hecho cierto puede hacer una persona, los cuales están protegidos por el derecho de libertad de expresión que le garantiza a toda persona la Constitución del Estado Libre Asociado de Puerto Rico y la Constitución de los Estados Unidos de América.
A estos efectos encontramos expresiones tales como las expuestas en Gertz v. Welch, 418 U.S. 323, 339-340 (1974), en el sentido de que: “Under the First Amendment there is no such thing as a false idea. However pernicious an opinion may seem, we depend for its correction not on the conscience of judges and juries but on the competition of other ideas”; en Bailey v. Charleston Mail Association, 27 S.E.2d 837, 842 (1943), en donde se expresó: “Treating the matters alleged in the plea to be true, the comments appearing in the editorials are not so violently or intemperately expressed as to tras-cend the right of fair comment made on the basis of truth.... If the facts expressed in a writing form a sufficient, reasonable and logical basis for the inferences, comments, criticisms and opinions expressed, no liability for such comment is imposed on the defendants, even if the comment is uncharitable” (énfasis suplido); y en Wehringer v. Newman, 400 *273N.Y. S.2d 533, 536 (1978), en donde se puntualizó que: “Opinions, false or not, libelous or not, are constitutionally protected and may not be the subject of private damage actions, provided that the facts supporting the opinions are set forth.” (Énfasis suplido.)
En resumen, entendemos que como no son libelosas las manifestaciones hechas por el demandado Paniagua Diez, lo procedente es desestimar la demanda por dicho fundamento; no existe necesidad alguna de entrar a discutir si el deman-dante Oliveras es o no una “figura pública” o si cuenta o no con prueba que demuestre que Paniagua actuó con malicia o con grave menosprecio de la verdad.

(1) A los efectos de que mientras el demandante Oliveras trabajaba como editor deportivo del rotativo en controversia realizó trabajos, mediante paga, para un equipo profesional de pelota.


(2)“¿No es ‘payola’ el término que utilizan los propios periodistas cuando una parte interesada contrata a uno de éstos para que lo favorezca ante la opinión pública?”